DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 12, 2020 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over United States Pre-Grant Patent Application Publication No. 2011/0237683 A1 to Schmid et al. (hereinafter “Schmid”) in view of United States Patent No. 7,169,327 to Ito et al. (hereinafter “Ito”).  The Material Safety Data Sheet for Polyaniline from ThermoFisher Scientific and Material Safety Data Sheet for Polypyrrole from Polyscience Inc. are relied on as evidentiary references (copies provided herewith).

Referring to Applicant’s independent claim 1, Schmid teaches a pigment (See Abstract; pars. [0029], [0099]; the effect pigment of Schmid is equivalent to Applicant’s claim term “a pigment”), comprising: a core particle (pars. [0045], [0048]; Schmid teaches the core particle can be made of Ag, Au, Cu, Al, Ni, Sn, Cr, Pt, and mixtures or alloys thereof); and a vapor deposited MPEP 2144.05 [R-10.2019] (I)
Although Schmid teaches the pigment comprises a vapor deposited colorant (pars. [0105], [0112-113], [0138-140] of Schmid), and Schmid teaches a layer that at least partially encapsulates the core and comprises an inorganic colorant or an organic colorant (pars. [0105], [0140] of Schmid), Schmid does not teach explicitly “a vapor deposited colorant that at least partially encapsulates the core particle, wherein the vapor deposited colorant is a composite layer comprising an organic colored material and an inorganic material” according to Applicant’s claim language.
However, Ito teaches a composite particle for dielectrics comprising an inorganic particle coated with a layer of conductive inorganic material or conductive organic material (See Abstract; col. 13, ll. 41-54, 58-61; col. 14, ll. 54-57 of Ito).  In at least one embodiment, Ito teaches the surfaces of inorganic particles may be coated with both a conductive metal and an organic compound in the alloy or composite form, by a known method such as the gas atomize method (col. 14, ll. 54-57 of Ito).  Ito teaches the organic compound includes polypyrrole and polyaniline (col. 13, ll. 58-61 of Ito).   The Material Safety Data Sheet for Polyaniline from ThermoFisher Scientific and Material Safety Data Sheet for Polypyrrole from Polyscience Inc. provide evidence both polyaniline and polypyrrole are solids at room temperature (See MSDS of Polyaniline and MSDS of Polypyrrole respectively).  There is a reasonable expectation the 

Referring to Applicant’s claim 2, Schmid as modified by Ito teaches the core particle is a reflector material comprising at least one of a metal and metal alloy (pars. [0045], [0048]; Schmid teaches the core particle can be made of steel, bronzes, brasses, Ag, Au, Cu, Al, Ni, Sn, Cr, Pt, and mixtures or alloys thereof).

Referring to Applicant’s claim 3, Schmid as modified by Ito teaches the core particle is a metal comprising aluminum, steel, copper, silver, gold, platinum, nickel, chromium, tin, and a mixture thereof (pars. [0045], [0048]).

Referring to Applicant’s claim 4, Schmid as modified by Ito teaches the core particle is a metal alloy comprising at least one of stainless steel, brass, and bronze (pars. [0045], [0048]).

Referring to Applicant’s claim 5, Schmid as modified by Ito teaches the vapor deposited colorant further comprises an organic uncolored material (par. [0113]; the organic monomers and polymers utilized as low refractive index materials of Schmid are equivalent to Applicant’s claim term “an organic uncolored material”).

Referring to Applicant’s claim 7, Schmid as modified by Ito teaches the vapor deposited colorant comprises at least two layers (pars. [0031], [0099]; the two or more layers of dielectric material of Schmid are equivalent to Applicant’s claim term “at least two layers”).

Referring to Applicant’s claim 8, Schmid as modified by Ito teaches the at least two vapor deposited colorants can be identical materials (pars. [0031], [0090], [0099], [0105], [0112-113], [0124], [0139]).

Referring to Applicant’s claim 9, Schmid as modified by Ito teaches the at least two vapor deposited colorants can be different materials (pars. [0031], [0090], [0099], [0105], [0112-113], [0124], [0139]). 

Referring to Applicant’s claim 10, Schmid as modified by Ito teaches the pigment further comprises at least one of a dielectric layer (pars. [0031], [0099]) and an absorber layer (pars. 

Referring to Applicant’s claim 11, Schmid as modified by Ito teaches the pigment further comprises a protection layer (par. [0117]) comprising a passivating layer (par. [0126]).

Referring to Applicant’s claim 12, Schmid as modified by Ito teaches the dielectric layer is a dielectric stack comprising a high refractive index layer and a low refractive index layer (pars. [0031], [0099]).

Referring to Applicant’s claim 13, Schmid as modified by Ito teaches the particle is a special effect pigment (pars. [0045], [0048]).

Referring to Applicant’s claim 14, Schmid as modified by Ito teaches the core particle comprises a dielectric layer (par. [0054]; Schmid teaches the substrate may be coated with one or more layers of a metal oxide or mixtures thereof, which are equivalent to Applicant’s claim term “a dielectric layer”).

Referring to Applicant’s claim 15, Schmid as modified by Ito teaches the dielectric layer is a dielectric stack (pars. [0031], [0099]).

Referring to Applicant’s claim 16, Schmid as modified by Ito teaches the pigment further comprises an absorber layer (pars. [0031], [0099]; the metal layer of Schmid is equivalent to Applicant’s claim term “an absorber layer”).

Referring to Applicant’s claim 17, Schmid as modified by Ito teaches the particle is a thin film interference pigment (par. [0045]).

Referring to Applicant’s independent claim 20, Schmid teaches a method of making particles (pars. [0090], [0105], [0113], [0138-139]), comprising depositing a colorant comprising an organic colored material on a core particle (pars. [0090], [0105], [0113], [0138-139]), wherein the inorganic material can be a material having a refractive index ranging from greater than about 1.6 or a refractive index ranging from about 1.6 or less (pars. [0105], [0112-117] of Schmid).  The refractive index ranges taught by Schmid render obvious Applicant’s claimed range.  The refractive index ranges taught by Schmid overlaps Applicant’s claimed range of “from about 1.3 to about 2.3”.  MPEP 2144.05 [R-10.2019] (I)
Although Schmid teaches the pigment comprises a vapor deposited colorant (pars. [0105], [0112-113], [0138-140] of Schmid), and Schmid teaches a layer that at least partially encapsulates the core and comprises an inorganic colorant or an organic colorant (pars. [0105], [0140] of Schmid), Schmid does not teach explicitly “depositing a composite layer of a colorant comprising an organic colored material and an inorganic material on a core particle via vapor deposition” according to Applicant’s claim language.
However, Ito teaches a composite particle for dielectrics comprising an inorganic particle coated with a layer of conductive inorganic material or conductive organic material (See .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over United States Pre-Grant Patent Application Publication No. 2011/0237683 A1 to Schmid et al. (hereinafter “Schmid”) in view of United States Patent No. 4,585,673 to Sigai (hereinafter “Sigai”) and United States Patent No. 7,169,327 to Ito et al. (hereinafter “Ito”).  The Material Safety Data Sheet for Polypyrrole from ThermoFisher Scientific and Material Safety Data Sheet for Polyaniline from Sigma Aldrich are relied on as evidentiary references (copies provided herewith). 

Referring to Applicant’s independent claim 18 and dependent claim 19, Schmid teaches a method of making particles (pars. [0090], [0093], [0105], [0113], [0139]; Schmid teaches the organic dielectric materials are applied onto substrates by chemical vapor deposition processes).  However, Schmid does not teach explicitly the chemical vapor deposition process according to Applicant’s claim language.
However, Sigai teaches a method for applying via chemical vapor deposition a continuous protective coating to the surface of individual phosphor particles suspended in a fluidized bed (See Abstract of Sigai).  In carrying out the method, Sigai teaches Examples of phosphor coating materials that can be applied include metal or nonmetal oxides (col. 3, ll. 39-41 of Sigai).  Sigai teaches further organo and alkoxide compounds of the metal or nonmetal of the desired oxide coating material which are volatilizable under the conditions of the method may be used as coating precursor materials in the present invention (col. 3, ll. 46-50 of Sigai).  Sigai teaches a feeder line carries the inert carrier gas into a stainless steel bubbler which contains 
In addition, Ito teaches a composite particle for dielectrics comprising an inorganic particle coated with a layer of conductive inorganic material or conductive organic material (See Abstract; col. 13, ll. 41-54, 58-61; col. 14, ll. 54-57 of Ito).  Ito teaches the conductive organic material includes polypyrrole and polyaniline (col. 13, ll. 58-61 of Ito).   The Material Safety Data Sheet for Polyaniline from ThermoFisher Scientific and Material Safety Data Sheet for Polypyrrole from Polyscience Inc. provide evidence both polyaniline and polypyrrole are solids at room temperature (See MSDS of Polyaniline and MSDS of Polypyrrole respectively).  There is a reasonable expectation the composite layer of Schmid as modified by Sigai can be fabricated via a vapor deposition technique according to the teachings of Ito.  Ito teaches a composite layer can be formed via a vapor deposition technique utilizing organic source materials (col. 13, ll. 58-61; col. 14, ll. 54-57 of Ito).  And, the evidentiary references provide evidence both polypyrrole and polyaniline, i.e., the organic source materials taught by Ito (col. 13, ll. 58-61 of Ito) are solid materials at room temperature.  A person having ordinary skill in the art before the effective filing date of the present application would be motivated to modify the teachings of Schmid as modified by Sigai utilizing the teachings of Ito and apply via a vapor deposition technique a layer of organic material taught by Schmid as modified by Sigai.  A person having ordinary skill in the art before the effective filing date of the present application would be motivated to do so given both Schmid as modified by Sigai and Ito teach applying coatings via vapor deposition techniques (pars. [0105], [0112-113], [0138-140] of Schmid; col. 14, ll. 54-57 of Ito).

Response to Arguments
Applicant’s claim amendments, see , filed November 12, 2020, with respect to the rejection of claims 18 and 19 under 35 USC 103 have distinguished the claimed invention from the cited prior art of record.  Therefore, the aforementioned claim rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of United States Patent No. 4,585,673 to Sigai.
With respect to the remaining rejection of claims 1-5, 7-17 and 20 under 35 USC 103, Applicant's arguments and claim amendments filed November 12, 2020 have been fully considered but they are not persuasive.
With respect to the rejection of claims 1-5, 7-17 and 20 under 35 USC 103, Applicant asserts the Ito reference fails to teach or suggest the inorganic material can be a material having a refractive index ranging from about 1.3 to about 2.3 according to amended independent claim 1.    With respect to dependent claim 7, Applicant asserts the disclosure of the Schmid reference at pars. [0031] and [0099] do not teach the recited vapor deposited colorant comprising a composite layer.  With respect to dependent claims 8 and 9, Applicant asserts the Office has provided conclusory statements without an adequate showing of how the paragraphs teach or suggest that at least two vapor deposited colorants are the same or different in order to reject both claims.  With respect to dependent claim 20, Applicant asserts the Schmid reference at pars. [0105] and [0140] do not teach dielectric materials should be combined with the organic colorants.  Applicant asserts further Applicant’s recited composite layer is not taught by the combination of the conductive metal and the organic compound taught by the Ito reference.  With respect to the rejection of claims 18 and 19 under 35 USC 103, Applicant asserts the one of ordinary skill in the art knows the mica of the Ostertag reference is not an organic colored material including an 
Examiner disagrees.  With respect to the Applicant’s remarks pertaining to independent claim 1 and dependent claims 7-9 and 20, Applicant’s remarks do not consider the proposed modification of the teachings of Schmid using the Ito reference as set forth in the Official action mailed September 14, 2020.  Applicant’s remarks do not even address the basis for the proposed modification of Schmid’s teachings using the Ito reference.  For this reason, Applicant’s remarks and claim amendments are not considered persuasive.  The rejection of claims 1-5, 7-17 and 20 under 35 USC 103 are maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478.  The examiner can normally be reached on 8:30AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ross J. Christie/
Assistant Examiner, Art Unit 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731